Citation Nr: 0817929	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Evaluation of status post back fusion of the L3 through 
S1 vertebra with iliac bone graft, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability arising from a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served with the United States Army, to include 
active duty for training (ADUTRA) from August 1972 to 
February 1973, and in August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO denied an 
increased evaluation for the veteran's lumbar spine 
disability.  His previous 40 percent evaluation was confirmed 
and continued.  This appeal also arises from a November 2000 
decision in which the RO denied entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU) arising from the veteran's service-connected 
disability.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) from the Board in March 2001.  Usually, this VLJ 
would make the final determination in this appeal.  However, 
this individual no longer is employed by the Board.  The 
veteran was notified of this circumstance by letter issued in 
November 2005 and he was offered an opportunity to have a 
hearing before another VLJ.  He requested such a hearing and 
it was held in April 2006.  This VLJ will make the final 
determination in this case.

This case was remanded to the Agency of Original Jurisdiction 
(AOJ) in May 2001, January 2006, and August 2007 for 
development of the evidence.

The Board denied the veteran's claims in June 2006.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Court granted 
the parties' Joint Motion for Remand and vacated the Board's 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the Board remanded the veteran's claims 
in August 2007 for further development, in compliance with 
the March 2007 Joint Motion.  In that remand, the Board 
directed that the veteran was to be afforded an examination 
to resolve any conflict regarding whether the veteran has 
separately ratable neurologic deficit related to his service-
connected low back disability.  The Joint Motion indicated 
that the Board relied on magnetic resonance imaging (MRI) 
reports, which focused on the veteran's lumbar spine and did 
not provide diagnostic evaluation of his lower extremities.  
In addition, the Joint Motion indicated that medical 
literature tended to show that electromyography (EMG), rather 
than MRI, may be the appropriate objective evaluation method 
for the diagnosis of peripheral neuropathies affecting the 
lower extremities.  Neither of these tests were conducted 
during the October 2007 examination afforded to the veteran.  
In providing an opinion, the examiner only referenced a 
previous MRI report, dated in 2004, which focused on the 
veteran's lumbar spine and not his lower extremities.

The Board's remand instructions indicated that all 
appropriate testing should be carried out, to include an EMG, 
unless contraindicated.  The VA examiner did not conduct an 
EMG and did not explain why or determine that such a test was 
contraindicated.  In addition, the VA examiner did not 
administer an MRI that focused on the veteran's lower 
extremities and instead, relied on a previously conducted MRI 
of the lower back.  The Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is necessary to comply with the March 2007 Joint 
Motion and the Board's August 2007 remand.

The Board observes that further development and adjudication 
of the veteran's claim may provide evidence in support of his 
claim for TDIU.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination to determine the nature and 
likely etiology of any currently present 
neurologic findings pertaining to his 
lower extremities.  The claims file should 
be made available for review.  All 
appropriate testing should be carried out.  
An EMG and an MRI of the lower extremities 
should be conducted, unless the examiner 
determines they are contraindicated.  If 
so, the examiner should state why such 
tests were not conducted.  The examiner 
should identify all currently present 
neurologic disabilities of the lower 
extremities.  Upon examination and review 
of the claims folder, the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
such disability results from the veteran's 
service-connected status post back fusion 
of the L3 through S1 vertebra with iliac 
bone graft.  If there is neurological 
deficit, the examiner should identify the 
presence of sensory, motor, trophic or 
other changes.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



